110 F.3d 70
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Natividad D. SCHROEDER, Plaintiff-Appellant,v.NICHOLS INSTITUTE REFERENCE LABORATORIES, Defendant-Appellee.
No. 95-56638.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 6, 1997.Decided March 26, 1997.

Before:  FARRIS, KOZINSKI, and T.G. NELSON, Circuit Judges.


1
ORDER*


2
The judgment of the district court is affirmed for the reasons given by the district court in its order dated October 4, 1995.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3